The Supreme Court of the United States having by its judgment dated December 2, 1963, reversed the judgment of this court dated June 26,1962, finding no error in the judgment of the Superior Court in Fairfield County dated June 30, 1960, and having remanded the cause to this court for further proceedings, it is ordered that the judgment of the Superior Court dated June 30, 1960, be, and the same hereby is, set aside and the case be, and the same hereby is, remanded to the Superior Court for further proceedings not inconsistent with the opinion of the Supreme Court of the United States announced December 2, 1963, in the case of Harold Fahy v. Connecticut.